UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7626


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHON CONNER WILLIAMS, a/k/a Baby Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:99-cr-00659-CMC-7)


Submitted:   January 10, 2013             Decided:   January 24, 2013


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Nancy Chastain Wicker, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shon Conner Williams, a federal prisoner, appeals the

district court’s order dismissing his petition for a writ of

audita querela under 28 U.S.C. § 1651 (2006).             We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.            See United States

v. Williams, No. 0:99-cr-00659-CMC-7 (D.S.C. Sept. 6, 2012).              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2